Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about February 10, 2006, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act, which, if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him with the Office of Children and Family Services for a period of 12 months, unanimously affirmed, without costs.
Even if we were to find that the court erred in excluding extrinsic evidence of an alleged prior inconsistent statement as to which appellant had cross-examined the victim, we would find the error to be harmless because there is no reasonable possibility that such error, if any, affected the court’s fact-finding determination (see People v Crimmins, 36 NY2d 230 [1975]). Concur — Saxe, J.P., Marlow, Nardelli, Sweeny and Catterson, JJ.